RIPPLE, Circuit Judge,
concurring in part and dissenting in part.
I join the judgment of the court and the essential reasoning of the majority opinion. I must respectfully decline, however, from joining the dicta, ante at 9, suggesting unnecessarily restricted protection for corporate entities under the due process clauses of the fifth and fourteenth amendments. As the court quite correctly notes in the following paragraph, even if Health Equity was. deprived of liberty or property, there was no denial of due process.